^3-15
                                   ELECTRONIC RECORD




COA#        02-13-00552-CR                         OFFENSE:        49.04


STYLE:      Lisa D. Wall v. The State of Texas     COUNTY:         Denton

COA DISPOSITION:         AFFIRM                    TRIAL COURT:    County Criminal Court No. 4


DATE: 05/07/15                       Publish: NO   TC CASE #:      CR-2012-01008-D




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Lisa D. Wall v. The State of Texas           CCA #:         fQ *3 "* /ft
         APPELLAkl-r*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         R^/^^D                                        JUDGE:

DATE:      OlLUfalS                                    SIGNED:                          PC:

JUDGE:       KdA UaAu^-                                 PUBLISH:                        DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD